Citation Nr: 1126212	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, other than post traumatic stress disorder (PTSD), to include bipolar disorder, schizophrenia, and schizoaffective disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his mother, A.M.J.



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in January 2008.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in March 2008 and December 2008.  

In an August 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, schizophrenia, and schizoaffective disorder.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court) which, by order dated in February 2011, granted a Joint Motion for Remand and remanded the case for compliance with the terms of the Joint Motion.

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

Initially, a review of the claims folder reveals that in October 2010, the Veteran expressed disagreement with an April 2010 rating decision, which denied service connection for PTSD.  Given that he has filed such a notice of disagreement, a Statement of the Case should be issued by the Agency of Original Jurisdiction (AOJ) regarding this issue.  See Manlincom v. West, 12 Vet. App. 238 (1999).

Moreover, the Board notes that evidence pertinent to the claims of entitlement to: (1) service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, schizophrenia and schizoaffective disorder; and (2) service connection for PTSD, has been associated with the claims folder since the appeal of the Board's August 2010 decision to the Court, before the issuance of the February 2011 Court order, and after the issuance of that same Court order.  This evidence includes records of VA mental health treatment dating from August 2008 to January 2011, a July 2007 NBC news article (date stamped in April 2011), and a statement from the Veteran's mother dated April 2011, all of which are pertinent to the Veteran's claims for service connection for a psychiatric disorder, variously diagnosed, as indicated above.  However, the information of record contains no waiver from the Veteran or his attorney, which authorizes the Board to review this evidence in the first instance.  As a consequence, the Board must remand the matter back to the AOJ for initial review and consideration of such evidence at this time.  See 38 U.S.C.A. § 20.1304(c) (2010); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the pertinent evidence associated with the record (consisting of VA mental health records dated from August 2008 to January 2011, a July 2007 NBC news article (date stamped in April 2011), and a statement from the Veteran's mother dated April 2011) and again consider the claims of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, schizophrenia and schizoaffective disorder; and entitlement to service connection for PTSD.

2.  If the AOJ cannot grant the benefits sought on appeal, then it should furnish the Veteran and his attorney with a Statement of the Case, which addresses the issue of service connection for PTSD.  The Veteran and his attorney should be informed of the necessity of filing a substantive appeal if they wish to have the issue of service connection for PTSD considered as a part of the current appeal.  In addition, the AOJ should furnish the Veteran and his attorney with a new Supplemental Statement of the Case, which addresses the issue of service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, schizophrenia, and schizoaffective disorder, and afford a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The purpose of this REMAND is to ensure due process of law, and the Board does not imitate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


